Citation Nr: 0808966	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for disability of the eyes.

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to March 
1946.  He also has periods of unverified active duty for 
training from 1952 to 1956 and 1959 to 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's photophobia is consistent with exposure to 
sun, wind and sand in the Gulf region.

2.  There is no objective evidence showing that the veteran 
served on active duty in Vietnam during the period from 
January 9, 1962 to May 7, 1975. 

3.  Prostate cancer was not present during active service, 
was not manifested within one year of the veteran's discharge 
from service, and is not etiologically related to active 
service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
photophobia have been met.  38 U.S.C.A. § 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Prostate cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in letters dated in August 2003, October 2004, 
and January 2005, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any further evidence he has in 
his possession that pertains to the claims.  A letter 
advising the veteran of the evidence needed to establish a 
disability rating and effective date was issued in March 
2006.  The claims were last readjudicated in September 2007 
and October 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, service personnel 
records, post-service medical records, VA examination 
reports, lay statements and letters, and hearing testimony.  
Moreover, in a December 2007 correspondence, the veteran 
indicated that he had no other relevant information or 
evidence to submit to substantiate his claims.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran has 
been a very active participant in the claims process and has 
submitted multiple forms of evidence, including personnel 
records, lay statements, and consent forms to obtain medical 
records.  Thus, any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

I.  Disability of the Eyes

The veteran claims that he is entitled to service connection 
for a disability involving his eyes.  Specifically, the 
veteran contends that during active service in the Persian 
Gulf Command in Iran and Iraq during World War II, he was 
subjected to the glare of the desert sun without any 
sunglasses or other eye protection, which resulted in damage 
to his eyes.  

The evidence of record notes that some of the veteran's 
service treatment records may have been destroyed in the fire 
at the National Personnel Records Center (NPRC) in 1973.  
However, multiple medical records were available, including 
service entrance, discharge, and reserve examinations, and 
treatment records.  The available service treatment records 
are negative for complaints with respect to the veteran's 
eyes.  A 1939 entrance examination noted the veteran wore 
glasses, with vision correctable to 20/30 and 20/20.  The 
examination from July 1941 noted the veteran had a mild 
bilateral astigmatism and wore glasses.  An April 1942 
service treatment record notes that the veteran wore 
prescription eyeglasses.  The 1945 separation examination is 
negative for any disability of the eyes, but notes the 
veteran's corrected visual acuity was 20/25 and 20/40.  In 
July 1952, the veteran was noted to have an astigmatism and 
myopia.

The report of an August 2004 VA fee-basis examination states 
that medical records were reviewed.  The examining physician 
diagnosed the veteran with bilateral cataracts and reported 
photophobia.  The physician stated that there is no immediate 
discernable cause for the veteran's photophobia, and it is 
impossible to determine what caused the onset of the 
photophobia in the 1940s without resorting to speculation.  
The physician also stated that the veteran's visual acuity is 
not currently affected by photophobia.  His visual acuity is 
decreased due to cataracts.

A February 2005 VA ophthalmology progress note indicates that 
the veteran has diagnoses of bilateral photophobia, chronic 
bilateral blepharitis, and decreased tear film due to chronic 
blepharitis.  The VA ophthalmologist stated that after 
examining the veteran and reviewing photographs that the 
veteran brought in to show his need to wear sunglasses both 
indoors and outdoors ever since 1945, the examiner stated 
that there was no objective evidence of a specific cause for 
the photophobia.  The examiner went on to state that the 
timing of the veteran's symptoms would suggest a causal link 
between his service in the Persian Gulf area and his ocular 
findings.  The examiner further opined that the veteran's 
examination is consistent with that of other veterans having 
documented chemical exposure and reports in the ophthalmology 
literature of patients in the Gulf region who were exposed to 
chronic wind, sun, and sand.  A September 2006 ophthalmology 
report noted a similar finding.

After reviewing all of the evidence, the Board has concluded 
that the evidence is in relative equipoise.  The evidence 
confirms that the veteran served in the Persian Gulf Command 
during World War II.  While there is no medical evidence of 
any eye disability in service or until many years after 
service, the veteran is competent to testify to the fact that 
beginning in 1945 he had to wear sunglasses both indoors and 
outdoors because his eyes were so sensitive to sun light.  
Additionally, a VA ophthalmologist stated that the timing of 
his photophobia suggests a causal link to service and that 
his ocular symptoms are consistent with what the 
ophthalmology literature describes with respect to patients 
who were exposed to sun, wind, and sand, in the Gulf region.  
Although the VA fee-basis physician stated that it is 
impossible to determine the cause of the veteran's 
photophobia without resorting to speculation, there is no 
direct medical opinion against a finding that photophobia is 
related to his active service.  

Therefore, in light of the evidential record, and giving the 
veteran the benefit of the doubt, the Board has determined 
that service connection for photophobia is in order.  

II.  Prostate Cancer

The veteran claims service connection for prostate cancer as 
a result of exposure to Agent Orange in Vietnam.  

Under 38 U.S.C.A. §1116(a), presumptive service connection 
may be awarded on the basis of herbicide exposure for 
specified diseases, including prostate cancer which manifest 
to a degree of 10 percent or more within a specified period 
in a veteran who, during active military, naval or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  

Although the record reflects that the veteran has a diagnosis 
of prostate cancer, there is no evidence of record confirming 
the veteran's account that he served on active duty in 
Vietnam.  Repeated attempts by the RO to obtain documentation 
of active service in Vietnam have resulted in negative 
responses.  While there is some evidence he participated in 
reserve training in Vietnam in the mid 1950's, such time 
frame is prior to the period for which herbicide exposure is 
conceded.  Moreover, while the evidence indicates he may have 
visited Vietnam during the requisite time frame, such was on 
assignment with his private employer as a civilian, and not 
in a military active duty capacity.  None of the evidence 
from the service department confirms that he served on active 
duty in Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Therefore, as the veteran's 
personnel records and inquiries to the service department 
have failed to establish active service in Vietnam during the 
requisite period, the Board must conclude that he was not 
exposed to herbicides during active service.

With respect to whether prostate cancer was incurred during 
active service, the Board notes that the available service 
treatment records are negative for complaints or findings of 
prostate cancer.  Furthermore, there is no medical evidence 
of prostate cancer within one year of the veteran's 
discharge.  Moreover, there is no medical evidence linking 
the veteran's current prostate cancer with his active 
military service.

Accordingly, service connection is not in order for prostate 
cancer.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for photophobia is granted.

Entitlement to service connection for prostate cancer is 
denied.




REMAND

The veteran claims that he is entitled to service connection 
for PTSD because it was incurred during active service in 
World War II.  

The medical evidence reveals that the veteran has a current 
diagnosis of PTSD which physicians have related to his 
military service.  While the evidence does not confirm the 
veteran engaged in combat with the enemy, the veteran has 
provided sufficient, detailed information regarding his 
alleged stressors in order for the RO to verify them.  
Specifically, in his January 2004 notice of disagreement and 
in statements dated in August 2003 and June 2005, the veteran 
listed numerous stressful events and the dates on which they 
occurred.  

As the veteran now carries a diagnosis of PTSD, attempts to 
verify his claimed stressors should be undertaken by 
appropriate authorities, such as the U.S. Army and Joint 
Services Records Research Center (JSRRC).  If a stressor is 
verified, the veteran should be afforded a VA examination to 
determine whether he suffers from PTSD as a result of the 
verified stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake 
appropriate action to verify the 
veteran's alleged stressors provided in 
his January 2004 notice of disagreement 
and in statements dated in August 2003 
and June 2005.  If more specific dates 
are necessary, the veteran should be 
asked to provide such.

2.  If a stressor is verified, the 
veteran should be scheduled for a VA 
psychiatric examination to determine 
whether he suffers from PTSD as a 
result of the verified stressor.  The 
claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examination.

3.  Then, the RO/AMC should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case and 
given an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


